Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                           January 5, 2021

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                              No. 53189-5-II

                        Respondent,

          v.
                                                               UNPUBLISHED OPINION
    MATTHEW STEVEN JOHNSON,

                        Appellant.



         SUTTON, J. — Matthew Steven Johnson appeals from his bench trial conviction for

vehicular assault. He argues that the trial court erred when it denied his motion to dismiss the case

for failure to establish the corpus delicti of the vehicular assault charge and that the evidence was

insufficient to prove that his actions were the proximate cause of the victim’s injuries. Johnson

also raises several issues in a statement of additional grounds for review (SAG).1 We hold that (1)

the evidence was sufficient to establish corpus delicti, so the trial court did not err when it denied

Johnson’s motion to dismiss, (2) the evidence was sufficient to establish that Johnson’s actions

were a proximate cause of the victim’s injuries, and (3) Johnson’s SAG issues fail. Accordingly,

we affirm.




1
    RAP 10.10.
No. 53189-5-II


                                                 FACTS

                                          I. BACKGROUND

       On the evening of October 6, 2017, as the sun was going down, Tyler Newport and his

girlfriend Hanna Himley were driving west in the right lane on Highway 12. Suddenly, the red

pickup truck immediately in front of them “flashed its brake lights and abruptly changed lanes to

the left.” Clerk’s Papers (CP) at 23. When the red pickup truck changed lanes, Himley and

Newport saw a white passenger car “partially blocking the right lane of travel.” CP at 23. The

front end of the white vehicle “was about halfway into the [right] lane.” CP at 23. Newport

“slammed on [his] brakes,” “laid on the horn,” and was able to “stop approximately a foot or a

foot and a half away from the white [car].” CP at 23.

       Within seconds, a white pickup truck driven by Marilyn Barnes collided with the back of

Newport’s pickup truck. Barnes was injured in the accident.

       When the State Patrol arrived, one of the troopers talked to Johnson. CP at 24 (FF 6).

Johnson admitted that he had been driving the white vehicle and stated that he had been backing

into his driveway when Newport’s truck “came to a stop in front of him” and then the collision

occurred. CP at 24.

                                          II. PROCEDURE

       The State charged Johnson with the vehicular assault. Johnson waived his right to a jury

trial and the case proceeded to a bench trial.




                                                   2
No. 53189-5-II


A. TRIAL TESTIMONY AND CORPUS DELICTI OBJECTIONS

       The State presented testimony from Himley, Barnes, Washington State Patrol Trooper

Matthew Rabe, and Washington State Patrol Sergeant Charles Stewart. Johnson did not present

any evidence. Johnson stipulated that Barnes suffered a broken patella in the incident.

       1. HIMLEY’S TESTIMONY

       Himley testified that she and Newport had been travelling west in the right lane of the

highway when the vehicle in front of them braked briefly and then abruptly pulled into the left

lane. When the vehicle pulled into the next lane, Himley “saw . . . a white car that was pulled half

way into” their lane of travel. Report of Proceedings (RP) (Jan. 25, 2019) at 14. Himley testified

that Newport “had to [immediately] slam on the brakes, and [they] missed hitting [the] car by a

few feet.” RP (Jan. 25, 2019) at 14, 17. “[A] few seconds later, [they] were hit from behind.” RP

(Jan. 25, 2019) at 14.

       Himley further testified that when she and Newport initially saw the white vehicle, the

vehicle’s front end “was in the lane almost perpendicular to the white shoulder stripe[,] [a]nd the

white shoulder stipe was about mid-way between the front and the back of the car.” RP (Jan. 25,

2019) at 18. She estimated that “the car was half way of the car length into the lane.” RP (Jan.

25, 2019) at 18.

       2. BARNES’S TESTIMONY AND FIRST CORPUS DELICTI OBJECTION

       Barnes testified that she was driving behind Newport’s vehicle in “fairly heavy” traffic

when Newport’s vehicle suddenly stopped. RP (Jan. 25, 2019) at 27. Before Newport stopped,

Barnes had noticed “out of the corner of [her] eye,” that there was a vehicle very close to the

highway near Johnson’s driveway, but she could not “tell if [that vehicle] was moving or if it was



                                                 3
No. 53189-5-II


backing up or what.” RP (Jan. 25, 2019) at 27. She commented that the vehicle “was out there so

close to the highway that it was a concern.” RP (Jan. 25, 2019) at 27. As she approached the

vehicle, she tapped her brakes, quickly glanced in her mirrors, and then hit Tyler’s truck.

        Barnes did not recall if she had time “to really apply [her] brakes,” but she testified that

“[i]t was very fast” and that she did not think she could have acted any faster. RP (Jan. 25, 2019)

at 29. She stayed in her vehicle until the ambulance crew took her away.

        While in her vehicle, Barnes saw a trooper talking to Johnson, who was standing near a

gate or fence. Barnes did not hear the entire conversation, but she heard Johnson responding to

the officer.

        When the State asked Barnes what she heard Johnson say, defense counsel objected.

Defense counsel argued that Johnson’s statements were inadmissible due to lack of corpus delicti.

Specifically, defense counsel argued, “I don’t believe any statements of my client’s are admissible

until they have put on evidence that he has committed a crime, and they haven’t done that yet.”

RP (Jan. 25, 2019) at 32. Noting that this was a bench trial, the trial court responded, “I will hear

[Barnes’s answer]. If the State fails to establish corpus delicti, the trial is going to be over.” RP

(Jan. 25, 2019) at 32. Barnes then testified, “I heard him say, well, that’s not my fault, that’s hers.”

RP (Jan. 25, 2019) at 32.

        3. RABE’S TESTIMONY AND ADDITIONAL CORPUS DELICTI OBJECTIONS

        Rabe testified that when he arrived at the scene, Johnson “was standing on the shoulder of

the road in front of the driveway” and the white vehicle was “facing forward” in the driveway.2



2
  Rabe also testified that Johnson’s father and some other people were present, but Rabe did not
remember who these other people were.


                                                   4
No. 53189-5-II


RP (Jan. 25, 2019) at 44-45. Rabe knew Johnson and knew that this was Johnson’s driveway

because of prior contact with Johnson at this location. Rabe also testified that Johnson was the

white vehicle’s registered owner.

       When the State asked Rabe what Johnson had said, defense counsel objected on corpus

delicti grounds. The trial court told defense counsel that he could move “later to dismiss asserting

that the State ha[d] failed to establish the necessary elements of the corpus delicti of this crime,”

and that the court would not consider Johnson’s statements if that motion had merit. RP (Jan. 25,

2019) at 47. The court assured defense counsel that it would consider the corpus delicti objection

as a “continuing objection.” RP (Jan. 25, 2019) at 47.

       Rabe then testified:

       [Johnson] stated that he had pulled on to the shoulder of State Route 12, was
       backing into his driveway, and he heard brakes screeching, and once he got out of
       his car, he saw the vehicle in the middle of the road and the truck that was parked
       on the shoulder.

RP (Jan. 25, 2019) at 47. Rabe testified that the location of Johnson’s vehicle was consistent with

his description of having backed the vehicle into the driveway.

       Rabe further testified that he spoke to Johnson a second time after talking to Newport. This

time, Rabe stated that he had talked to Johnson about “the stop that [Rabe] made in 2015.” RP

(Jan. 25, 2019) at 49. The State then asked Rabe if Johnson had “acknowledge[d] any kind of fault

for the collision.” RP (Jan. 25, 2019) at 49. Rabe responded that “[Johnson] stated [that] it was

[Barnes’s] fault.” RP (Jan. 25, 2019) at 50.

       The State next asked Rabe if he had told Johnson that he was not allowed to back into his

driveway the way he did. Rabe responded, “Yes, I did. It had been discussed.” RP (Jan. 25, 2019)




                                                 5
No. 53189-5-II


at 51. When the State asked Rabe what Johnson’s response was, Rabe responded, “He stated how

else was he supposed to be able to get into his driveway.” RP (Jan. 25, 2019) at 52. Rabe further

testified that he believed Johnson had violated RCW 46.61.650(1), which prohibited unsafe

backing.3

       4. STEWART’S TESTIMONY

       Stewart testified the he investigated the accident and spoke to both Barnes and Newport.

Stewart also testified that when he arrived there was a white passenger vehicle “parked right next

to the collision scene” in a driveway on Johnson’s property. RP (Jan. 25, 2019) at 56. Stewart

also identified Johnson as the defendant. Stewart stated that he knew both Johnson and his father

and that Johnson was the white vehicle’s registered owner.

B. DEFENSE MOTION TO DISMISS FOR LACK OF CORPUS DELICTI

       After the State rested, defense counsel moved to dismiss the case for lack of corpus delicti.

Defense counsel argued that there was no evidence that Johnson had been driving the white vehicle

other than Johnson’s statement to Rabe. Defense counsel also argued that there was no proof any

crime was committed, only that a vehicle was partially on the roadway and that this caused “two

other vehicles to stop.” RP (Jan. 25, 2019) at 62.

       The trial court denied the motion to dismiss and admitted Rabe’s testimony that Johnson

had stated that he was backing up when he heard the sound of the collision.




3
 RCW 46.61.605 addresses “Limitations on Backing,” and provides: “(1) The driver of a vehicle
shall not back the same unless such movement can be made with safety and without interfering
with other traffic. (2) The driver of a vehicle shall not back the same upon any shoulder or roadway
of any limited access highway.”


                                                 6
No. 53189-5-II


C. FINDINGS OF FACT AND CONCLUSIONS OF LAW

      The trial court issued the following findings of fact and conclusions of law:

                                     FINDINGS OF FACT

                                                1.

              On the evening of October 6, 2017, on westbound Highway 12 near
      milepost 3, near the intersection with Aberdeen Lake Road, a collision occurred
      between a black Ford F-350 pickup driven by Tyler Newport, and a white Ford
      Ranger driven by Marilyn Barnes. The collision occurred in Grays Harbor County,
      State of Washington.

                                                2.

              Just prior to the collision, the black Ford F-350 was in the right lane of the
      highway traveling west at about the speed limit. Mr. Newport, driving his vehicle,
      was paying attention as he drove. Seated with him in the passenger seat was his
      girlfriend, Hanna Himley. The sun was going down and it was sprinkling. The
      roadway was wet.

                                                3.

              In front of the Ford F-350 was a red pickup truck. That truck flashed its
      brake lights and abruptly changed lanes to the left. As soon as the red pickup moved
      over, Ms. Himley and Mr. Newport noticed a white Chevy Cavalier partially
      blocking the right lane of travel. The nose of the car was about halfway into the
      lane. Mr. Newport slammed on the brakes of his pickup truck and laid on the horn,
      coming to a stop approximately a foot or a foot and a half away from the white
      Cavalier. A couple seconds later, the Ford F-350 was struck from behind by the
      white Ford Ranger. This collision came without any warning.

                                                4.

              Ms. Barnes, driving the Ford Ranger, could see a white vehicle near the side
      of the road as she approached the site of the collision. She was traveling at or about
      the speed limit. She could not tell if the white vehicle was stopped on the side of
      the road or was in motion. Her attention was heightened by the vehicle on the side
      of the road and she briefly tapped her brakes. When the Ford F-350 applied its
      brakes she applied her brakes as quickly as she could, but was unable to come to a
      stop without striking the F-350 from behind.




                                                7
No. 53189-5-II


                                                5.

             Due to the collision, Ms. Barnes suffered a laceration above her eye and a
      broken patella, or kneecap. She was treated by paramedics at the scene, taken to
      Grays Harbor Community Hospital, and then taken to Harborview Medical Center
      where doctors diagnosed her fractured patella.

                                                6.

             Washington State Patrol Troopers responded, spoke with the parties
      involved in the collision, and spoke with the Defendant. He admitted to driving the
      Cavalier. He was backing his vehicle into his driveway, which accesses the
      westbound side of Highway 12, immediately before the collision. The Defendant
      had placed his vehicle in reverse and was backing into his driveway when the F-
      350 came to a stop in front of him. His vehicle was not struck.

               Based upon the foregoing findings of fact, and testimony of the witness at
      trial, the [c]ourt enters the following conclusions of law:

                                   CONCLUSIONS OF LAW

                                                1.

             The court has jurisdiction over the parties and subject matter herein.

                                                2.

             The Defendant drove a motor vehicle in Grays Harbor County on October
      6, 2017, in the State of Washington.

                                                    3
              The Defendant operated his motor vehicle with disregard for the safety of
      others. Bringing a motor vehicle to a complete stop on a busy highway and
      obstructing traffic, either wholly or partially, let alone operating a motor vehicle in
      reverse on the shoulder and turning in a manner where part of the vehicle enters the
      flow of traffic, are maneuvers that, especially in busy traffic conditions, are highly
      dangerous. Such maneuvers put not only the driver in danger, but also every other
      motorist on the highway. Motorists do not expect, when driving at highway speeds,
      to see a vehicle at a stop in their lane of travel. Such a maneuver is flatly dangerous.
      Therefore, intentionally performing such a maneuver is done with disregard for the
      safety of others.




                                                 8
No. 53189-5-II


                                                   4.

                The manner in which the Defendant operated his motor vehicle was the
       proximate cause of the substantial bodily harm suffered by Ms. Barnes. Mr.
       Newport, driving the F-350, faced with the sudden sight of the Defendant’s vehicle
       in his lane of travel, applied his brakes and was fortunately able to stop short. Ms.
       Barnes saw the white vehicle on the side of the road, appropriately had her foot on
       her brake, and applied her brakes without any delay or hesitation as soon as she saw
       Mr. Newport’s F-350 apply its brakes. There is no basis to find that Ms. Barnes
       was following too closely or otherwise driving negligently. When confronted with
       an emergency that is no fault of one’s own, and when a person so confronted with
       an emergency acts reasonably, such as applying brakes as soon as possible, that
       person’s response is not a subsequen[t] intervening cause. Mr. Newport acted
       reasonably in driving. Ms. Barnes acted reasonably in driving. There being no
       evidence of any other intervening causes, the Defendant’s driving is therefore the
       proximate cause of this collision.

                                                   5.

             The fractured patella suffered by Ms. Barnes, stipulated to by the
       Defendant, is an injury of substantial bodily harm.

CP at 22-25 (emphasis added). Based on these findings of facts and conclusions of law, the trial

court found Johnson guilty of vehicular assault.

       Johnson appeals his conviction.

                                           ANALYSIS

       Johnson argues that (1) the trial court erred when it found that the State had established

corpus delicti and denied Johnson’s motion to dismiss, and (2) the evidence was insufficient to

establish that his actions were the proximate cause of Barnes’s injuries. He raises several

additional issues in his SAG. All of these arguments fail.

                                       I. CORPUS DELICTI

       Johnson first argues that the trial court erred in denying his motion to dismiss the case for

lack of corpus delicti because there was no independent proof that he drove or operated his vehicle



                                                   9
No. 53189-5-II


with disregard for the safety of others and, therefore, no independent proof that he committed a

criminal act that caused Barnes’s injuries. We disagree.

A. LEGAL PRINCIPLES

       Under the corpus delicti rule, a defendant’s self-incriminating statements cannot be the sole

supporting evidence of the conviction. State v. Dow, 168 Wn.2d 243, 249, 227 P.3d 1278 (2010).

The State must produce independent evidence other than the defendant’s self-incriminating

statement to provide prima facie corroboration that the crime described in the defendant’s

statement actually occurred, but this evidence need not be sufficient to support the conviction on

a sufficiency of the evidence basis. State v. Brockob, 159 Wn.2d 311, 328, 150 P.3d 59 (2006).

       The independent evidence need only “provide prima facie corroboration of the crime

described in a defendant’s incriminating statement.” Brockob, 159 Wn.2d at 328 (emphasis

omitted). “Prima facie corroboration of a defendant’s incriminating statement exists if the

independent evidence supports a ‘logical and reasonable inference of the facts sought to be

provided.’” Brockob, 159 Wn.2d at 328 (internal quotation marks omitted) (quoting State v. Aten,

130 Wn.2d 640, 656, 927 P.2d 210 (1996)). Additionally, “the independent evidence ‘must be

consistent with guilt and inconsistent with a[ ] hypothesis of innocence.’” Brockob, 159 Wn.2d at

329 (alteration in original) (internal quotation marks omitted) (quoting Aten, 130 Wn.2d at 660).

       We review de novo whether sufficient corroborating evidence exists to satisfy the corpus

delicti rule. State v. Hotchkiss, 1 Wn. App. 2d 275, 279, 404 P.3d 629 (2017), review denied, 190

Wn.2d 1005 (2018). We review the evidence under the corpus delicti rule in the light most

favorable to the State. Brockob, 159 Wn.2d at 328.




                                                10
No. 53189-5-II


B. EVIDENCE OF A CRIME

        Johnson was charged and convicted under RCW 46.61.522(1)(c). Under that statute, “[a]

person is guilty of vehicular assault if he or she operates or drives any vehicle . . . [w]ith disregard

for the safety of others and causes substantial bodily harm to another.” RCW 46.61.522(1)(c).

Johnson argues that the only evidence that he drove or operated his vehicle with disregard for the

safety of others is the testimony that he was in his vehicle while “the nose of his car [was] about

halfway into the lane of oncoming traffic on a rural highway.” Appellant’s Opening Br. at 3. He

contends that these facts do not establish a crime because he could have been pulling out of his

driveway into the road, his car could have stalled, or there could have been some other “innocent

mishap preventing him from moving out of the way of oncoming traffic.”4 Appellant’s Opening

Br. at 15.

        But Johnson ignores Barnes’s testimony that when she saw the white vehicle before

Newport suddenly stopped, the white vehicle was near to, but not in the roadway. Between the

time Barnes noticed the white vehicle and the time Newport and Himley saw the vehicle and

stopped, it had pulled significantly into the right lane of travel. Regardless of whether Johnson

was going forward or backward, pulling into the lane of travel of a freeway while other vehicles

are present is sufficient evidence to establish that Johnson had driven with disregard for the safety

of others for purposes of the corpus delicti rule. And the facts of the short amount of time between

Barnes seeing the vehicle near to but not in the roadway and Newport and Himley finding the

vehicle halfway into the roadway, are inconsistent with an innocent explanation such as Johnson’s



4
 Although Johnson also challenges the sufficiency of the evidence of causation and identity, he
does not raise corpus delicti issues with regard to those elements.


                                                  11
No. 53189-5-II


vehicle stalling or experiencing some “mishap” that kept him from pulling out of the way.

Appellant’s Opening Br. at 15.

           Barnes’s and Himley’s testimonies, considered together, establish that Johnson pulled his

vehicle into the right lane of travel and provide independent corroborating evidence demonstrating

that he drove his vehicle with disregard for the safety of others that was inconsistent with

innocence. Therefore, there was independent proof that he committed a criminal act that caused

Barnes’s injuries. Because there was sufficient evidence to establish corpus delicti, we hold that

the trial court did not err when it denied Johnson’s motion to dismiss based on lack of corpus

delicti.

                                  II. EVIDENCE OF PROXIMATE CAUSE

           Johnson next argues that the evidence was insufficient to establish that his actions were the

proximate cause of Barnes’s injuries because the evidence proved that Barnes’s own conduct of

following too closely and failing to brake in time after observing the white vehicle was close to

the highway were a superseding intervening cause of the accident. We disagree.

           The test for determining sufficiency of the evidence is whether, after viewing the evidence

in the light most favorable to the State, any rational trier of fact could have found guilt beyond a

reasonable doubt. State v. Cardenas-Flores, 189 Wn.2d 243, 265, 401 P.3d 19 (2017). Following

a bench trial, we review a trial court’s ruling to determine whether substantial evidence supports

the trial court’s contested findings of fact and whether the findings of fact support the conclusions

of law. State v. Homan, 181 Wn.2d 102, 105-06, 330 P.3d 182 (2014). We treat findings of fact

supported by substantial evidence and unchallenged findings of fact as verities on appeal. Homan,




                                                    12
No. 53189-5-II


181 Wn.2d at 106. We review de novo challenges to the trial court’s conclusions of law. Homan,

181 Wn.2d at 106.

       Johnson’s arguments are not legally supported. First, the State was not required to prove

that Johnson’s actions were the sole proximate cause of Barnes’s injuries. The State was only

required to prove that Johnson’s actions were a proximate cause of Barnes’s injuries. State v.

Neher, 112 Wn.2d 347, 348, 350-352, 771 P.2d 330 (1989). Second, only intervening acts that are

not reasonably foreseeable qualify as superseding events. State v. Roggenkamp, 115 Wn. App.

927, 945, 64 P.3d 92 (2003), aff’d, 153 Wn.2d 614, 106 P.3d 196 (2005); see also WPIC 90.085.

And the possibility that a vehicle on a highway may be following another vehicle too closely to

brake in time under these circumstances is reasonably foreseeable, so Barnes’s actions could not

be considered a superseding cause.

       Johnson does not establish that the evidence was insufficient to establish the required

proximate cause.

                                               III. SAG

       In his SAG, Johnson appears to assert that he never spoke to Rabe about the accident and

that Rabe’s testimony was insufficient to establish that Rabe spoke to him (Johnson) because Rabe

only referred to “Mr. Johnson;” there were four “Mr. Johnsons” present that evening; and he,

Johnson, was inside the house avoiding Rabe. SAG at 2-3. But the evidence presented at trial

established that Rabe, who knew Johnson because of prior contacts, spoke to Johnson and this

evidence supports the trial court’s finding.



5
 11A WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: criminal 90.08 at
278 (4th 2d. 2016) (WPIC).


                                                 13
No. 53189-5-II


         Johnson also appears to challenge Barnes’s testimony that she saw him standing by a fence

or a gate, her testimony about where the speed limit changed, and her testimony about the nature

of the surrounding area. The trial court made no findings related to these facts, so they are not

relevant to the court’s verdict and these claims do not establish that Johnson is entitled to relief.

         Johnson appears to assert that his father arrived at the scene immediately after the accident,

placed his car behind Barnes’s car, and activated his flashers to warn approaching traffic. But

there was no testimony about these facts, nor would they be relevant to the trial court’s verdict.

Accordingly, this claim does not establish that Johnson is entitled to relief.

         Johnson further appears to challenge the trial court’s finding that “[t]he sun was going

down”6 at the time of the accident because, according to the internet, the sunset occurred at 6:44

pm, under RCW 46.37.0207 it is dark a half-hour after sunset, and the accident occurred at 7:19

pm. But Himley’s testimony that it was dusk but not yet dark when the accident occurred supports

this finding of fact.




6
    CP at 23.
7
    RCW 46.37.020 provides:
          Every vehicle upon a highway within this state at any time from a half hour after
       sunset to a half hour before sunrise and at any other time when, due to insufficient
       light or unfavorable atmospheric conditions, persons and vehicles on the highway are
       not clearly discernible at a distance of one thousand feet ahead shall display lighted
       headlights, other lights, and illuminating devices as hereinafter respectively required
       for different classes of vehicles, subject to exceptions with respect to parked vehicles,
       and such stop lights, turn signals, and other signaling devices shall be lighted as
       prescribed for the use of such devices.


                                                   14
No. 53189-5-II


        Johnson appears to assert that Rabe had announced that it was the white vehicle’s fault

before any investigation occurred. But Rabe’s conclusion is not relevant to the trial court’s

decision.

        We hold that (1) the evidence was sufficient to establish corpus delicti, so the trial court

did not err when it denied Johnson’s motion to dismiss, (2) the evidence was sufficient to establish

that Johnson’s actions were a proximate cause of the victim’s injuries, and (3) Johnson’s SAG

issues fail. Accordingly, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     SUTTON, J.
 We concur:



 LEE, C.J.




 GLASGOW, J.




                                                15